Appeal from an order of Supreme Court, Broome County (Deyo, J.), entered January 13, 1944, denying defendant’s motion for an order changing the place of *936trial pursuant to section 187 of the Civil Practice Act. The moving defendant shows ho disinterested witnesses except two in Ontario County. All of the other witnesses are employees of the defendant hotel, all still working there, save one, and two doctors and a nurse. Plaintiff has two or three doctors in Binghamton, and five or six nurses, and also four or five disinterested witnesses claimed to be proper and necessary to show the condition of this plaintiff prior to her injuries and that she was well and able to get about. The order should be affirmed. Order affirmed, with costs. All concur.